Citation Nr: 9905039	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-32 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1978 to May 1982, 
from August 1982 to January 1989 and from June 1990 to June 
1994.

The veteran filed a claim in September 1994 for service 
connection for sciatica, post left inguinal hernia repair, 
fracture of fifth finger of the right hand, sinusitis, lipoma 
removal of the scalp, lipomas of the right torso, bilateral 
knee pain, mid back pain, scar of left wrist, scars from 
removal of warts on third and fourth toes of the left foot 
and from removal of wart on left thigh, injury to first toe 
of left foot, bilateral hearing loss and upper neck pain.  

This appeal arises from the July 1995 rating decision from 
the New Orleans, Louisiana Regional Office (RO) that granted 
the veteran's claim for service connection for sinusitis, 
upper respiratory infection and rhinitis with an evaluation 
of 0 percent disabling; residuals of fracture of the right 
fifth finger with arthritis, with an evaluation of 0 percent 
disabling; hemorrhoids, with an evaluation of 0 percent 
disabling; status post left inguinal herniorrhaphy, with an 
evaluation of 0 percent disabling; left sciatica, with an 
evaluation of 0 percent disabling; status post removal of 
warts from the left fourth and fifth fingers, from the third 
and fourth toes of the left foot, and from the left thigh, 
with an evaluation of 0 percent disabling; and status post 
removal of lipoma from the scalp, with an evaluation of 0 
percent disabling.  The RO denied the veteran's claim for 
service connection for lipoma of the ; neck, mid back and 
knee disabilities; residuals of injury to the left great toe; 
and injury resulting in a scar to the left wrist.  

By a deferred rating action of May 1997, the RO found that a 
Notice of Disagreement was timely filed relative to the July 
1995 rating decision.  In a November 1995 statement, the 
veteran indicated he disagreed with the July 1995 rating 
action as to the evaluations for sinusitis, upper respiratory 
infection and rhinitis; the evaluation for hemorrhoids; the 
evaluation for the left inguinal herniorrhaphy; the 
evaluation for left sciatica; and the denial of service 
connection for lipoma of the  and neck, mid back and knee 
disabilities.  In a February 1997 statement, the veteran's 
representative requested a statement of the case regarding 
evaluation of sinusitis, evaluation of residuals of fracture 
right fifth finger, evaluation of hemorrhoids, evaluation of 
left inguinal hernia, evaluation of left sciatica, service 
connection for neck, mid back and knee disabilities and 
service connection for left great toe disability.  

By rating action of September 1997, the evaluation of the 
veteran's service connected sinusitis was increased to 10 
percent disabling and the evaluation of the veteran's service 
connected left sciatica was increased to 10 percent 
disabling.  It was indicated that service connection was 
granted for a low back disability and would be included as 
part of the service connected left sciatica.

A Statement of the Case was issued in September 1997.  A 
substantive appeal was filed in November 1997 with no hearing 
requested.  In the substantive appeal, the veteran withdrew 
his appeal regarding the evaluation of sinusitis, right 
finger disability, hemorrhoids, hernia and left sciatica and 
service connection for left toe and neck disability.  He was 
continuing his appeal regarding service connection for 
bilateral knee disability, mid back disability and lipoma of 
the right side of the torso.

During the course of this appeal, the veteran relocated to 
Massachusetts, and his claim is now being handled by the 
Boston, Massachusetts RO.

As neither the veteran's claims for service connection for a 
mid back disability or for lipoma of the right side of the 
torso were addressed in the September 1997 Statement of the 
Case, the issues of entitlement to service connection for a 
mid-back disability and for lipoma of the right side of the 
torso are the subject of the Remand decision below.



FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from a bilateral knee disability.

2.  The veteran's claim of entitlement to service connection 
for a bilateral knee disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On an USNA and NROTC examination in November 1973, no history 
of a knee disability was reported.  On examination, the 
veteran's lower extremities were clinically evaluated as 
normal.  

On a precommission examination in June 1977, no history of a 
knee disability was reported.  On examination, the veteran's 
lower extremities were clinically evaluated as normal. 

On a triannual examination in September 1980, the veteran 
reported a history of a knee disability.  It was indicated 
that the knees occasionally gave out, the right more than the 
left.  On examination, the lower extremities were clinically 
evaluated as normal.  Thereafter, on physical examinations, 
the veteran reported a history of knee disabilities.  The 
service records show no treatment or diagnoses of a knee 
disability.  

On a separation examination in May 1994, the veteran reported 
a history of knee disabilities.  On examination, the 
veteran's knees were clinically evaluated as normal.  

In September 1994, the veteran filed a claim for service 
connection for disabilities to include a bilateral knee 
disability.

On a VA general medical examination in October 1994, the 
examination of the right and left knees showed no swelling, 
tenderness or instability.  Both knees had full range of 
motion.

By rating action of July 1995, service connection for a 
bilateral knee disability was denied.  The current appeal to 
the Board arises from this denial.

On a VA orthopedic examination in November 1995, it was noted 
that there was no history of accident or injury in both 
knees.  The veteran complained of occasional pain in both 
knees for 15 years, mostly in the right knee.  The diagnosis 
was that there were no findings of pain or abnormality of 
both knees at this time.

On a VA peripheral nerves examination in November 1995, the 
veteran complained that occasionally both of his knees would 
swell up.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a bilateral 
knee disability that was incurred during service.  The 
service medical records show the veteran complained of 
bilateral knee pain; however, the records are silent 
regarding clinical findings or diagnoses of a bilateral knee 
disability. 

Further, the October 1994 and November 1995 VA examinations 
are negative for any diagnoses of a bilateral knee 
disability.  As there is no current medical evidence to 
establish the presence of the bilateral knee disability 
claimed on appeal, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for a bilateral knee 
disability, that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a bilateral knee disability is 
denied.



REMAND

The veteran has filed a notice of disagreement as to the 
issues of service connection for a mid back disability and 
service connection for lipoma of the right side of the torso.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
veteran is entitled to a statement of the case.  The RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Thus, in this case, as the claims for service 
connection for a mid back disability and for lipoma of the 
right side of the torso have been placed in appellate status 
by the filing of a notice of disagreement, the Board must 
remand the claim to the RO for the preparation of a statement 
of the case as to those claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should undertake any required 
development relating to the veteran's 
claims for service connection for a mid 
back disability and for service 
connection for lipoma of the right side 
of the torso.  This should include 
providing the veteran an examination to 
determine if he has evidence of the 
lipoma of the right side of the torso 
which was noted in service.  Thereafter, 
the RO should issue a statement of the 
case regarding these issues.  The veteran 
and his representative should be 
furnished with a copy of the statement of 
the case and they should be afforded a 
reasonable opportunity to respond.  The 
claims for service connection for mid 
back disability and for lipoma of the 
right side of the torso should only be 
certified to the Board if the veteran 
files a substantive appeal on those 
issues. 

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

